Title: To Alexander Hamilton from Adam Hoops, 27 March 1800
From: Hoops, Adam
To: Hamilton, Alexander



Sir
New York 27 March 1800

Lieutenant Pope reports to me that there are in Capt Eddins’s company now under his command several men who have not had the small pox. That some of them have been lately exposed to infection by frequenting a house on white hill dock where the small pox is. That he is apprehensive that one of them has now the Symptoms of that disease. The Doctor has seen him, but says it is impossible to tell with certainty. There are at Fort Jay Fifty eight persons women and Children included who have not had the small pox. The nature of the subject requires that I should lose no time in reporting these Circumstances.
I am   Sir   with high respect   Yr most Ob srt

A Hoops
Major General Hamilton


